DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokan et al. (US 20150216438), cited in IDS, in view of Ramanathan et al. (US 20140005563), cited previously.
Regarding claim 1, Bokan discloses a system for facilitating display of cardiac information based on sensed electrical signals (abstract, section 0023, analyzing non-invasive electrical data for a region of interest (ROI) of a patient's anatomical structure to identify one or more zones within the ROI that contain at least one mechanism of distinct arrhythmogenic electrical activity, as system includes memory to store non-
However Bokan does not discloses wherein the cardiac map is an activation map that comprises representations of time durations since activations were detected at measurement locations of the cardiac map. Ramanathan discloses wherein the cardiac map is an activation map that comprises representations of time durations since activations were detected at measurement locations of the cardiac map (section 0148, The horizontal position of the CINE caliper corresponds to a current time at which activation information is displayed on the map), wherein each of the time durations since activations were detected at the measurement location are from a common previous activation (section 0140, 0143, cycle length can be estimated or calculated from multiple activation time methods, such as shown and described herein. As mentioned, the time difference between each pair of contiguous or sequential activations constitutes a corresponding cycle length, a map of minimum activation front cycle length, such as can computed for a plurality of points on the surface of the heart based on multiple activations for each point for a selected interval. In the example of FIG. 15, two virtual electrodes have been positioned at user-selected locations). This allows for the cardiac map shows activation at specific times. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Bokan by adding map is an activation map that comprises representations of time durations since activations were detected at measurement locations of the cardiac map as taught by Ramanathan in order to facilitate cardiac map shows activation at specific times.

With respect to claim 3, Bokan discloses a border that is presented using a color that is different than one or more colors adjacent to the border, wherein the one or more adjacent colors are used to represent one or more annotations (Sections 0033, 0154, one or more zones (each containing one or more mechanisms) can be identified in a 3D map as a spatial area having a particular color or other encoding to identify the spatial region as a zone. The method can also be programmed to evaluate % of time CS is organized, and display a corresponding organization index over time, such as by color coding in map or other form of visualization, which can be particularly relevant when evaluating local endpoint).
Regarding claim 4, Bokan discloses the processing unit is further configured to cause the display device to sequentially present instances of the map corresponding to sequential time periods, wherein a location of the activation region changes throughout the sequential instances of the map, thereby representing a propagation of the activation waveform (section 0130, The reconstructed electrograms thus can correspond to electrocardiographic activity across a cardiac envelope, and can include static, three-dimensional at a given instant in time and/or be dynamic e.g., four-dimensional map that varies over time).

With respect to claim 6, Bokan discloses the map comprises at least one of a voltage map, an activation map (Section 0157, 0180-0186, This determined CS activation information can be displayed, such as by color coding in map or other form of visualization), and a fractionation map, The systems and methods disclosed herein can also be programmed to analyze bi-atrial substrate mapping, such as can include one or more of the following: a) Detect complex fractionated EGMs--based on voltage, frequency and phase--using intracardiac EGMs b) Detect complex fractionated EGMs--based on voltage, frequency and phase using noninvasive electrograms c) Detect complex fractionated EGMs--based on voltage, frequency and phase using both intracardiac EGMs and noninvasive electrograms d) Detect EGM percentage of continuous activation--based on voltage, % of CL, and phase--using intracardiac EGMs e) Fractionation index at a given electrode delta f) % of continuous activation at a given electrode delta).
Regarding claim 7, Bokan discloses the cardiac electrical signal feature comprising at least one of an activation time, a minimum voltage value, a maximum voltages value, a maximum negative time-derivative of voltage, an instantaneous potential, a voltage amplitude, a dominant frequency, and a peak-to-peak voltage (Section 0157, 0180-0186, This determined CS activation information can be displayed, such as by color coding in map or other form of visualization), and a fractionation map, The systems and methods disclosed herein can also be programmed to analyze bi-atrial 
Concerning claim 8, Bokan discloses automatically classify, based on the activation waveform, each electrical signal of the set of electrical signals (Section 0053, 0149, the system includes a non-invasive subsystem that is configured to process non-invasively acquired electrical data. The non-invasively acquired electrical data can be employed to provide a global view of a region of interest of a desired anatomical structure of the patient such as to provide a beat-by-beat information across multiple chambers and, in some cases, the entire cardiac surface, vectors, annotations and other visualization to help the diagnosis of complex arrhythmias, such as including during fibrillation. The integrated information can be used, for example, to detect and present electrical activation patterns, and a consistency index of these patterns, over time).
Regarding claim 10, Bokan discloses receive an indication of a user selection of one or more electrical signal characteristics; identify a subset of the set of electrical signals having the one or more selected electrical signal characteristics (section 0034, in response to a user input selecting an interactive graphical user interface (GUI) 
Concerning claim 11, Bokan discloses the one or more selected electrical signal characteristics includes double-potentials, fractionation (section 0094, 0138 the fractionation calculator can compute an indication of fractionation for each of the electrograms provided in the electrogram electrical data over a measurement interval. The fractionation can correspond to an average fractionation detected among corresponding beats that have been identified during the measurement interval for each 
Concerning claim 14, Bokan discloses receiving a set of electrical signals receiving an indication of a measurement location corresponding to each of the set of electrical signals (Section 0023, The instructions include an mechanism analyzer to provide zone data identifying one or more zones within a region of interest of the cardiac envelope that contain at least one mechanism of distinct arrhythmogenic electrical activity based on non-invasively sensed electrical data. An intracardiac analyzer determines intracardiac signal characteristic data representing intracardiac signal characteristics based on the intracardiac electrical data for a plurality of sites within each respective zone. An output generator provides output data that integrates the zone data and the intracardiac signal characteristic data in a hybrid graphical map); generating an activation waveform corresponding to the set of electrical signals (section 0023, An intracardiac analyzer determines intracardiac signal characteristic data representing intracardiac signal characteristics based on the intracardiac electrical data for a plurality of sites within each respective zone); generating, based on the activation waveform, a representation of a cardiac electrical signal feature (Fig. 15, section 0036, The output data 20 provided by the system can also provide an interactive display of 3D maps and unipolar electrograms in one or more formats familiar to electrophysiologists. The output generator further can generate the output data based on the electroanatomic 
However Bokan does not discloses wherein the cardiac map is an activation map that comprises representations of time durations since activations were detected at measurement locations of the cardiac map. Ramanathan discloses wherein the cardiac map is an activation map that comprises representations of time durations since activations were detected at measurement locations of the cardiac map (section 0148, The horizontal position of the CINE caliper corresponds to a current time at which activation information is displayed on the map), wherein each of the time durations since activations were detected at the measurement location are from a common previous activation (section 0140, 0143, cycle length can be estimated or calculated from multiple activation time methods, such as shown and described herein. As 
With respect to claim 15, Bokan discloses a representation of an activation region, the activation region comprising a region of tissue in which one or more activations are identified within a specified time period (section 0130, The reconstructed electrograms thus can correspond to electrocardiographic activity across a cardiac envelope, and can include static three-dimensional at a given instant in time and/or be dynamic e.g., four-dimensional map that varies over time).
Regarding claim 16, Bokan discloses dynamic map, the method further comprising causing the display device to sequentially present instances of the map corresponding to sequential time periods, wherein a location of the activation region changes throughout the sequential instances of the map, thereby representing a propagation of the activation waveform (section 0130, The reconstructed electrograms thus can correspond to electrocardiographic activity across a cardiac envelope, and can 
Concerning claim 17, Bokan discloses automatically classifying, based on the activation waveform, each electrical signal of the set of electrical signals (Section 0053, 0149, the system includes a non-invasive subsystem that is configured to process non-invasively acquired electrical data. The non-invasively acquired electrical data can be employed to provide a global view of a region of interest of a desired anatomical structure of the patient such as to provide a beat-by-beat information across multiple chambers and, in some cases, the entire cardiac surface, vectors, annotations and other visualization to help the diagnosis of complex arrhythmias, such as including during fibrillation. The integrated information can be used, for example, to detect and present electrical activation patterns, and a consistency index of these patterns, over time).
Regarding claim 19, Bokan discloses receiving an indication of a user selection of one or more electrical signal characteristics (section 0034, in response to a user input selecting an interactive graphical user interface (GUI) element corresponding to a zone with a pointing element or hovering a pointing element over the zone GUI element, the output generator 18 can provide an indication of the number and type of mechanisms that have been identified for each respective zone as well as other characteristics for such mechanisms); identifying a subset of the set of electrical signals having the one or more selected electrical signal characteristics (section 0034, in response to a user input selecting an interactive graphical user interface (GUI) element corresponding to a zone with a pointing element or hovering a pointing element over the zone GUI element, the 
Concerning claim 21, Bokan discloses the representation of the spatial distribution comprises a dynamic representation of the one or more electrical signal .
3.	Claim(s) 12-13 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokan et al. (US 20150216438), cited in IDS, in view of Ramanathan et al. (US 20140005563), cited previously, and further in view of Gunderson et al. (US 20130085406).
With respect to claim 12, Bokan discloses a display device 192 configured to present a cardiac map of a cardiac structure 194 (Fig. 4, section 0134, output data that can in turn be rendered as a corresponding graphical output in a display 192, such as including electrical activity reconstructed on the cardiac envelope or electrical characteristics derived from such reconstructed electrical activity, as mentioned above. The electrical activity or derivations thereof can be displayed on graphical model of patient anatomy or superimposed on the electrocardiographic map); and a processing unit configured to: receive a set of electrical signals, receive an indication of a measurement location corresponding to each electrical signal of the set of electrical signals (Section 0023, The instructions include an mechanism analyzer to provide zone 
However Bokan does not disclose wherein the one or more electrical signal characteristics correspond to time durations since activations were detected at measurement locations of the cardiac map, wherein the plurality of time durations since activations were detected at the measurement locations are from a common 
However Bokan in view of Ramanathan does not disclose wherein a classification of each electrical signal includes a confidence level associated with the classification. Gunderson discloses wherein a classification of each electrical signal includes a confidence level associated with the classification (section 0041, episodes may also be displayed in order based on algorithm classification confidence. IMD 16 
Regarding claim 13, Bokan discloses the one or more selected electrical signal characteristics include double-potentials, fractionation (sections 0094, 0138, the fractionation calculator can compute an indication of fractionation for each of the electrograms provided in the electrogram electrical data over a measurement interval. The fractionation can correspond to an average fractionation detected among corresponding beats that have been identified during the measurement interval for each of the plurality of sites, intracardiac analyzer thus can be programmed to determine intracardiac signal characteristics e.g., cycle length, cycle length variation, fractionation, percent of continuous activation as well as various statistics thereof determined individually or in combination based on analysis of the intracardiac data), multi-component, activation, lack of activation, split potentials, and/or QS signal morphology.
With respect to claim 22, Bokan in view of Ramanathan in view of Gunderson, specifically Gunderson discloses identify any electrical signals included in the set of electrical signals comprises assigning a confidence level to each of the identified 
Regarding claim 23, Bokan in view of Ramanathan in view of Gunderson, specifically Gunderson discloses identify any electrical signals included in the set of electrical signals comprises assigning a confidence level to each of the identified electrical signals, wherein the confidence level corresponds to a likelihood an identified electrical signal of the identified electrical signals has the electrical signal characteristic (section 0041, episodes may also be displayed in order based on algorithm classification confidence. IMD 16 may include a classification confidence level along with the initial classification of the cardiac episode. Classification confidence may be displayed as part of the EGM summary numerically, as a discrete rating, i.e., high or low, or with a confidence meter). This allows for the treated of VT/VF episodes may be prioritized by severity of treatment. Therefore it would have been obvious to one of .
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Examiner finds that Bokan discloses receive a search query  (section 0034, user selecting a GUI element) comprising an electrical signal characteristic: identify any electrical signals included in the set of electrical signals having the electrical signal characteristic (sections 0034, 0036, in response to a user input selecting an interactive graphical user interface (GUI) element corresponding to a zone with a pointing element or hovering a pointing element over the zone GUI element, the output generator can provide an indication of the number and type of mechanisms that have been identified for each respective zone as well as other characteristics for such mechanisms. The output data 20 provided by the system 10 can also provide an interactive display of 3D maps and unipolar electrograms in one or more formats familiar to electrophysiologists The output generator 18 further can generate the output data based on the electroanatomic data 12 as well as the intracardiac data 14 to provide highly accurate bi-atrial, bi-ventricular or whole heart anatomic cardiac maps, such as on detailed cardiac geometries); and facilitate modification of the presentation of the cardiac map, via the display device, based on information associated with the identified electrical signals having the characteristic (section 0035-0036, different colors or other visual or text based indicators can be presented based on the output data. For example, the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792